Exhibit 10.8

HALYARD HEALTH, INC.

EQUITY PARTICIPATION PLAN

(Effective November 1, 2014)

1. PURPOSE

This Equity Participation Plan (the “Plan”) of Halyard Health, Inc. (the
“Corporation”) is intended to aid in attracting and retaining highly qualified
personnel and to encourage those persons who materially contribute to the
success of the Corporation or of an Affiliate (by managerial, scientific or
other innovative means) to acquire an ownership interest in the Corporation,
thereby increasing their motivation for and interest in the Corporation’s or
Affiliate’s long-term success.

2. EFFECTIVE DATE

The Plan was approved by the sole stockholder of the Corporation on October 7,
2014, and is adopted effective as of November 1, 2014 (the “Effective Date”).

3. DEFINITIONS

“Affiliate” means any domestic or foreign corporation at least fifty percent
(50%) of whose shares normally entitled to vote in electing directors is owned
directly or indirectly by the Corporation or other Affiliates (collectively, the
“Affiliates”), provided, however, that “at least twenty percent (20%)” shall
replace “at least fifty percent (50%)” where there is a legitimate business
criteria for using such lower percentage.

“Award” has the meaning set forth in Section 6 of the Plan.

“Award Agreement” means an agreement entered into between the Corporation and a
Participant setting forth the terms and conditions applicable to the Award
granted to the Participant.

“Board” means the Board of Directors of the Corporation.

“Cause” means any of the following: (i) the commission by the Participant of a
felony; (ii) the Participant’s dishonesty, habitual neglect or incompetence in
the management of the affairs of the Corporation; or (iii) the refusal or
failure by the Participant to act in accordance with any lawful directive or
order of the Corporation, or an act or failure to act by the Participant which
is in bad faith and which is detrimental to the Corporation.

“Change of Control” means an event deemed to have taken place if: (i) a third
person, including a “group” as defined for purposes of Code Section 409A,
acquires in a single transaction, or a series of transactions over a
twelve-month period, shares of the Corporation having thirty percent (30%) or
more of the total number of votes that may be cast for the election of directors
of the Corporation; or (ii) as the result of any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, a majority of the members of the
Board of Directors of the Corporation is replaced during any twelve-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of Directors of the Corporation before the date of the
appointment or election.

 

1



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986 and the regulations thereunder,
as amended from time to time.

“Committee” means the Compensation Committee of the Board, provided that if the
requisite number of members of the Compensation Committee are not Disinterested
Persons, the Plan shall be administered by a committee, all of whom are
Disinterested Persons, appointed by the Board and consisting of two or more
directors with full authority to act in the matter. The term “Committee” shall
mean the Compensation Committee or the committee appointed by the Board, as the
case may be. Furthermore, the term “Committee” shall include any delegate to the
extent authority is delegated pursuant to Section 4 hereunder.

“Committee Rules” means the interpretative guidelines approved by the Committee
providing the foundation for administration of the Plan.

“Common Stock” means the common stock, par value $.01 per share, of the
Corporation and shall include both treasury shares and authorized but unissued
shares and shall also include any security of the Corporation issued in
substitution, in exchange for, or in lieu of the Common Stock.

“Disinterested Person” means a person who is a “Non-Employee Director” for
purposes of Rule 16b-3 under the Exchange Act, or any successor provision, and
who is also an “outside director” for purposes of Section 162(m) of the Code or
any successor section.

“Effective Date” has the meaning set forth in section 2 of the Plan.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as amended from time to time.

“Fair Market Value” means (a) the reported closing price of the Common Stock, on
the relevant date as reported on the composite list used by The Wall Street
Journal for reporting stock prices, or if no such sale shall have been made on
that day, on the last preceding day on which there was such a sale, or (b) if
clause (a) is not applicable, the value determined by the Committee using such
reasonable method of valuation that complies with Section 409A of the Code and
the regulations thereunder.

“Grant Price” has the meaning set forth in subsection 8(b) of the Plan.

“Incentive Stock Option” means an Option which is so defined for purposes of
Section 422 of the Code or any successor section.

“Nonqualified Stock Option” means any Option which is not an Incentive Stock
Option.

“Option” means a right to purchase a specified number of shares of Common Stock
at a fixed option price equal to no less than one hundred percent (100%) of the
Fair Market Value of the Common Stock on the date the Award is granted, except
with respect to substitute Awards made pursuant to Section 18 of the Plan.

“Other Stock-Based Award” has the meaning set forth in Section 12 of the Plan.

 

2



--------------------------------------------------------------------------------

“Option Price” has the meaning set forth in subsection 7(b) of the Plan.

“Participant” means an employee, consultant or advisor who the Committee selects
to participate in and receive Awards under the Plan (collectively, the
“Participants”).

“Performance Award” shall mean any right granted under Section 11 of the Plan.

“Performance Goal” means the specific performance objectives as established by
the Committee, which, if achieved, will result in the amount of payment, or the
early payment, of the Award. For Awards intended to qualify as performance-based
compensation under Section 162(m) of the Code, the Performance Goal must be
established by the Committee in writing within (a) the lesser of 90 days from
the beginning of the relevant performance period or before 25% of the
performance period has elapsed, or (b) such other time period as may be
permitted by or under Section 162(m) of the Code from time to time. The
Performance Goal may consist of one or more or any combination of the following
criteria: return on invested capital, stock price, market share, sales revenue,
cash flow, earnings per share, return on equity, total stockholder return, gross
margin, net sales, operating profit return on sales, costs and/or such other
financial, accounting or quantitative metric determined by the Committee. The
performance goals may be described in terms that are related to the individual
Participant, to the Corporation as a whole, or to a subsidiary, division,
department, region, function or business unit of the Corporation in which the
Participant is employed. In addition, the performance goals may be compared to
the performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices. The Committee may make adjustments
to the performance goals at any time (but for Awards that the Committee intends
to qualify as performance-based compensation under Code Section 162(m), only to
the extent permitted by Section 162(m) of the Code) in order to appropriately
reflect one or more of the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Accounting Standards
Codification Topic 225-20 (or any successor pronouncements thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Corporation’s annual report to stockholders for the
applicable year; (vi) acquisitions or divestitures; (vii) any other specific,
unusual or nonrecurring events, or objectively determinable category thereof;
(vii) foreign exchange gains and losses; (ix) discontinued operations and
nonrecurring charges; and (x) a change in the Corporation’s fiscal year. For
Awards not intended to be subject to Code Section 162(m), the Committee, in its
discretion, may change or modify these criteria; however, in the case of any
Award to any employee who is or may be a “covered employee,” as defined in
Section 162(m) of the Code, the Committee has no discretion to increase the
amount of compensation that would otherwise be due upon attainment of the goal,
and at all times the criteria must meet the requirements of Section 162(m) of
the Code, or any successor section, to the extent applicable. For any Award
intended to qualify as performance-based compensation under Section 162(m) of
the Code, the Committee must certify in writing the extent to which the
Performance Goals have been achieved and the amount of performance compensation
earned, before any amount may be paid with respect thereto.

“Qualified Termination of Service” means the termination of a Participant’s
employment or service, as the case may be, with the Corporation and/or its
Affiliates within the two (2) year period following a Change of Control of the
Corporation for any reason unless

 

3



--------------------------------------------------------------------------------

such termination is by reason of death or disability or unless such termination
is (i) by the Corporation for Cause or (ii) by the Participant without Good
Reason. Subject to the definition of “Termination by the Participant for Good
Reason,” transfers of employment or service for administrative purposes among
the Corporation and its Affiliates shall not be deemed a Qualified Termination
of Service.

“Restricted Period” shall mean the period of time during which Awards remain
unvested and the Transferability Restrictions applicable to Awards will be in
force.

“Restricted Share” shall mean a share of Common Stock which may not be traded or
sold, until the date the Transferability Restrictions expire.

“Restricted Share Unit” means the right, as described in Section 10, to receive
an amount, payable in either cash or shares of Common Stock, equal to the value
of a specified number of shares of Common Stock. No certificates shall be issued
with respect to such Restricted Share Unit, except as provided in subsection
10(d), and the Corporation shall maintain a bookkeeping account in the name of
the Participant to which the Restricted Share Unit shall relate.

“Retirement” and “Retires” means the termination of employment or service on or
after the date the Participant has attained age 55.

“Stock Appreciation Right (SAR)” has the meaning set forth in Section 8 of the
Plan.

“Termination by the Participant for Good Reason” shall mean the separation from
service during the two year time period following the initial existence (without
the Participant’s express written consent) of any one of the following
conditions:

 

  (a) A material diminution in the Participant’s base compensation;

 

  (b) A material diminution in the Participant’s authority, duties, or
responsibilities;

 

  (c) A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that a Participant report to a corporate officer or employee instead
of reporting directly to the board of directors of the Corporation;

 

  (d) A material diminution in the budget over which the Participant retains
authority;

 

  (e) A change, by more than 50 miles, in the geographic location at which the
Participant must perform the services; or

 

  (f) Any other action or inaction that constitutes a material breach by the
Corporation of any agreement under which the Participant provides services.

The Participant must provide notice to the Corporation of the existence of any
of the above conditions within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Corporation must be
provided a period of at least 30 days during which it may remedy the condition
and not be required to pay the amount.

 

4



--------------------------------------------------------------------------------

The Participant’s right to terminate the Participant’s employment or service for
Good Reason shall not be affected by the Participant’s incapacity due to
physical or mental illness. The Participant’s continued employment or service
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder.

“Total and Permanent Disability” means a condition arising out of injury or
disease which causes the Participant to terminate employment or service and
which the Corporation determines is permanent and prevents the Participant from
engaging in any occupation or perform any work for any kind of compensation of
financial value. The disability must be certified by a licensed Doctor of
Medicine to be such as can reasonably be expected to continue during the
remainder of the Participant’s lifetime.

“Transferability Restrictions” means the restrictions on transferability imposed
on Awards of Restricted Shares or Restricted Share Units.

4. ADMINISTRATION

The Plan and all Awards granted pursuant thereto shall be administered by the
Committee. The Committee, in its absolute discretion, shall have the power to
interpret and construe the Plan and any Award Agreements; provided, however,
that no such action or determination may increase the amount of compensation
payable that would otherwise be due in a manner that would result in the
disallowance of a deduction to the Corporation under Section 162(m) of the Code
or any successor section. Any interpretation or construction of any provisions
of the Plan or the Award Agreements by the Committee shall be final and
conclusive upon all persons. No member of the Board or the Committee shall be
liable for any action or determination made in good faith.

The Committee shall have the power to promulgate Committee Rules and other
guidelines in connection with the performance of its obligations, powers and
duties under the Plan, including its duty to administer and construe the Plan
and the Award Agreements.

The Committee may authorize persons other than its members to carry out its
policies and directives subject to the limitations and guidelines set by the
Committee, and may delegate its authority under the Plan. The foregoing
delegation of authority shall be limited as follows: (a) with respect to persons
who are subject to Section 16 of the Exchange Act, the authority to grant
Awards, the selection for participation, decisions concerning the timing,
pricing and amount of a grant or Award and authority to administer Awards shall
not be delegated by the Committee; (b) the maximum number of shares of Common
Stock covered by Awards to newly hired employees, consultants or advisors, or to
respond to special recognition or retention needs which may be granted by
delegated authority within any calendar year period shall not exceed 300,000,
provided, however, this limitation shall not apply to any delegation by the
Committee with respect to any scheduled annual grant of Awards (subject,
however, to the other limitations set forth in this Section 4); (c) the
delegation of authority to grant Awards shall be limited to grants by a special
committee, consisting of one or more directors who may but need not be officers
of the Corporation, to which the Board or the Committee expressly delegates such
authority by resolution; (d) any delegation shall satisfy all applicable
requirements of Rule 16b-3 of the Exchange Act, or any successor provision;
(e) no such delegation shall result in the disallowance of a deduction to the
Corporation under Section 162(m) of the Code or any successor section; and
(f) the special committee shall not have the authority to grant Awards to the
members thereof, or to persons who are subject to Section 16 of the Exchange
Act. The members of such special committee shall continue to be eligible to
receive Awards under the Plan.

 

5



--------------------------------------------------------------------------------

5. ELIGIBILITY

The Committee shall from time to time select the Participants from those
employees, consultants or advisors whom the Committee determines either to be in
a position to contribute materially to the success of the Corporation or
Affiliate or to have in the past so contributed. Only employees (including
officers and directors who are employees), consultants and advisors of the
Corporation and its Affiliates are eligible to participate in the Plan.

6. FORM OF GRANTS

All Awards under the Plan shall be made in the form of Options, Stock
Appreciation Rights, Restricted Shares, Restricted Share Units, Performance
Awards, Other Stock-Based Awards or any combination thereof. Notwithstanding
anything in the Plan to the contrary, any Awards shall contain the restriction
on assignability in subsection 21(f) of the Plan to the extent required under
Rule 16b-3 of the Exchange Act.

7. STOCK OPTIONS

The Committee or its delegate shall determine and designate from time to time
those Participants to whom Options are to be granted, the number of shares of
Common Stock to be granted/awarded to each and the periods the Option shall be
exercisable. Such Options may be in the form of Incentive Stock Options or in
the form of Nonqualified Stock Options. The Committee in its discretion at the
time of grant may establish Performance Goals that may affect the grant,
exercise and/or settlement of an Option. After granting an Option to a
Participant, the Committee shall cause to be delivered to the Participant an
Award Agreement evidencing the granting of the Option. The Award Agreement shall
be in such form as the Committee shall from time to time approve. The terms and
conditions of all Options granted under the Plan need not be the same, but all
Options must meet the applicable terms and conditions specified in subsections
7(a) through 7(i).

 

  (a) Period of Option. The Period of each Option shall be no more than 10 years
from the date it is granted.

 

  (b) Option Price. The Option price shall be determined by the Committee, but
shall not in any instance, except with respect to substitute Awards made
pursuant to Section 18 of the Plan, be less than the Fair Market Value of the
Common Stock at the time that the Option is granted (the “Option Price”).

 

  (c)

Limitations on Exercise. Except with respect to substitute Awards made pursuant
to Section 18 of the Plan, the Option shall not be exercisable until at least
one year has expired after the granting of the Option, during which time the
Participant shall have been in the continuous employ or service of the
Corporation or an Affiliate; provided, however, that the Option shall become
exercisable immediately in the event of a Qualified Termination of Service of a
Participant, without regard to the limitations set forth below in this
subsection 7(c). Unless otherwise determined by the Committee or its delegate at
the time of grant, at any time during the period of the Option after the end of
the first year, the Participant may purchase up to thirty percent (30%) of the
shares

 

6



--------------------------------------------------------------------------------

  covered by the Option; after the end of the second year, an additional thirty
percent (30%); and after the end of the third year, the remaining forty percent
(40%) of the total number of shares covered by the Option; provided, however,
that if the Participant’s employment or service is terminated for any reason
other than death Retirement or Total and Permanent Disability, the Option shall
be exercisable only for three months following such termination and only for the
number of shares of Common Stock which were exercisable on the date of such
termination. In no event, however, may an Option be exercised more than 10 years
after the date of its grant.

 

  (d) Exercise after Death, Retirement, or Disability. Unless otherwise
determined by the Committee or its delegate at the time of grant, if a
Participant dies, becomes Totally and Permanently Disabled, or Retires without
having exercised the Option in full, the remaining portion of such Option may be
exercised, without regard to the limitations in subsection 7(c), as follows. If
a Participant dies or becomes Totally and Permanently Disabled the remaining
portion of such Option may be exercised within (i) three years from the date of
any such event or (ii) the remaining period of the Option, whichever is earlier.
Upon a Participant’s death, the Option may be exercised by the person or persons
to whom such Participant’s rights under the Option shall pass by will or by
applicable law or, if no such person has such rights, by his executor or
administrator. If a Participant Retires the remaining portion of such Option may
be exercised within (i) five years from the date of any such event or (ii) the
remaining period of the Option, whichever is earlier.

 

  (e) No Repricings. No Option or SAR may be re-priced, replaced, re-granted
through cancellation, or modified (except in connection with a change in the
Common Stock or the capitalization of the Corporation as provided in Section 17
hereof) if the effect would be to reduce the exercise price for the shares
underlying such Option or SAR. In addition, no Option or SAR may be repurchased
or otherwise cancelled in exchange for cash or other Awards (except in
connection with a change in the Common Stock or the capitalization of the
Corporation as provided in Section 17 hereof) if the Option Price or Grant Price
of the SAR is equal to or greater than the Fair Market Value of the Common Stock
at the time of such repurchase or exchange. Notwithstanding anything herein to
the contrary, the Committee may take any such action set forth in this
subsection 7(e) subject to the approval of the stockholders.

 

  (f) Exercise; Notice Thereof. Options shall be exercised by delivering to the
Corporation, or an agent designated by the Corporation, subject to any
applicable rules or regulations adopted by the Committee, notice of the number
of shares with respect to which Option rights are being exercised and by paying
in full the Option Price of the shares at the time being acquired. Exercise
methods and processes for paying the Option Price shall be as determined by the
Committee, or its delegate, and may include payment in cash, a check payable to
the Corporation, in shares of Common Stock transferable to the Corporation and
having a fair market value on the transfer date equal to the amount payable to
the Corporation or such other methods, including “cashless exercise”
arrangements permitted by the Committee in its sole discretion. A Participant
shall have none of the rights of a stockholder with respect to shares covered by
such Option until the Participant becomes the record holder of such shares.

 

7



--------------------------------------------------------------------------------

  (g) Purchase for Investment. It is contemplated that the Corporation will
register shares sold to Participants pursuant to the Plan under the Securities
Act of 1933. In the absence of an effective registration, however, a Participant
exercising an Option hereunder may be required to give a representation that
he/she is acquiring such shares as an investment and not with a view to
distribution thereof.

 

  (h) Limitations on Incentive Stock Option Grants.

 

  (i) An Incentive Stock Option shall be granted only to an individual who, at
the time the Option is granted, is employed by the Corporation or a qualifying
parent or subsidiary (such terms having the meaning set forth in Section 424(f)
of the Code) and does not own stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Corporation or
Affiliates.

 

  (ii) The aggregate Fair Market Value of all shares with respect to which
Incentive Stock Options are exercisable by a Participant for the first time
during any year shall not exceed $100,000. The aggregate Fair Market Value of
such shares shall be determined at the time the Option is granted.

8. STOCK APPRECIATION RIGHTS

The Committee or its delegate may from time to time designate those Participants
who shall receive Awards of Stock Appreciation Rights. Subject to the terms of
the Plan and any applicable Award Agreement, a SAR granted under the Plan shall
confer on the holder thereof a right to receive, upon exercise thereof, the
excess of the difference between the Grant Price of the SAR and the Fair Market
Value of the Common Stock on the date of conversion. A SAR may be revoked by the
Committee, in its sole discretion, at any time, provided, however, that no such
revocation may be taken hereunder if such action would result in the
disallowance of a deduction to the Corporation under Section 162(m) of the Code
or any successor section.

 

  (a) Grant. A SAR may be granted in addition to any other Award under the Plan.

 

  (b) Grant Price. The grant price shall be determined by the Committee,
provided, however, that such price shall not be less than one hundred percent
(100%) of the Fair Market Value of one share of Common Stock on the date of
grant of the SAR, except with respect to substitute Awards made pursuant to
Section 18 of the Plan (the “Grant Price”).

 

  (c) Term. The term of each SAR shall be such period of time as is fixed by the
Committee; provided, however, that the term of any SAR shall not exceed ten
(10) years from the date of grant. The Committee in its discretion at the time
of grant may establish Performance Goals that may affect the grant, exercise
and/or settlement of a SAR.

 

8



--------------------------------------------------------------------------------

  (d) Time and Method of Exercise. The Committee shall establish in the
applicable Award Agreement the time or times at which a SAR may be exercised in
whole or in part.

 

  (e) Form of Payment. Payment may be made to the Participant in respect thereof
in cash or in shares of Common Stock, or any combination thereof, as the
Committee in its sole discretion, shall determine and provide in the relevant
Award Agreement. If stock-settled SARs are issued and paid, the gross amount of
the Award shall be counted against the Plan.

9. RESTRICTED SHARES

The Committee or its delegate may from time to time designate those Participants
who shall receive Awards of Restricted Shares. Each grant of Restricted Shares
under the Plan shall be evidenced by an agreement which shall be executed by the
Corporation and the Participant. The agreement shall contain such terms and
conditions, not inconsistent with the Plan, as shall be determined by the
Committee and shall indicate the number of Restricted Shares awarded and the
following terms and conditions of the award.

 

  (a) Grant of Restricted Shares. The Committee shall determine the number of
Restricted Shares to be included in the grant and the conditions and period or
periods during which the award is subject to vesting and the Transferability
Restrictions applicable to the Restricted Shares will be in force (the
“Restricted Period”). Unless otherwise determined by the Committee at the time
of grant, the Restricted Period shall be for a minimum of three years and shall
not exceed ten years from the date of grant, as determined by the Committee at
the time of grant. The Restricted Period may be the same for all Restricted
Shares granted at a particular time to any one Participant or may be different
with respect to different Participants or with respect to various of the
Restricted Shares granted to the same Participant, all as determined by the
Committee at the time of grant.

 

  (b)

Transferability Restrictions. During the Restricted Period, Restricted Shares
may not be sold, assigned, transferred or otherwise disposed of, or mortgaged,
pledged or otherwise encumbered. Furthermore, a Participant’s right, if any, to
receive Common Stock upon termination of the Restricted Period may not be
assigned or transferred except by will or by the laws of descent and
distribution. In order to enforce the limitations imposed upon the Restricted
Shares the Committee may (i) cause a legend or legends to be placed on any such
certificates, and/or (ii) issue “stop transfer” instructions as it deems
necessary or appropriate. Holders of Restricted Shares limited as to sale under
this subsection 9(b) shall have rights as a stockholder with respect to such
shares to receive dividends in cash or other property or other distribution or
rights in respect of such shares, and to vote such shares as the record owner
thereof; provided that Restricted Shares that constitute Performance Awards will
have such dividend rights as set forth in Section 11. With respect to each grant
of Restricted Shares, the Committee shall determine the vesting conditions and
Transferability Restrictions which will apply to the Restricted Shares for all
or part of the Restricted Period. By way of illustration but not by way of
limitation, the Committee may provide (i) that the Participant will not be
entitled to receive any shares of Common Stock unless he or she is still a
service provider of the Corporation or its Affiliates at the end of the
Restricted Period, (ii) that the

 

9



--------------------------------------------------------------------------------

  Participant will become vested in Restricted Shares according to a schedule
determined by the Committee, or under other terms and conditions, including
Performance Goals, determined by the Committee, and (iii) how any
Transferability Restrictions will be applied, modified or accelerated in the
case of the Participant’s death or Total and Permanent Disability.

 

  (c) Manner of Holding and Delivering Restricted Shares. If the Corporation
issues physical certificates for Restricted Shares, each such certificate shall
be registered in the name of the Participant and deposited with the Corporation
or its designee. These certificates shall remain in the possession of the
Corporation or its designee until the end of the applicable Restricted Period
or, if the Committee has provided for earlier termination of the Transferability
Restrictions following a Participant’s death, Total and Permanent Disability or
earlier vesting of the shares of Common Stock, such earlier termination of the
Transferability Restrictions. At whichever time is applicable, certificates
representing the number of shares to which the Participant is then entitled
shall be delivered to the Participant free and clear of the Transferability
Restrictions; provided that in the case of a Participant who is not entitled to
receive the full number of Shares evidenced by the certificates then being
released from escrow because of the application of the Transferability
Restrictions, those certificates shall be returned to the Corporation and
canceled and a new certificate representing the shares of Common Stock, if any,
to which the Participant is entitled pursuant to the Transferability
Restrictions shall be issued and delivered to the Participant, free and clear of
the Transferability Restrictions.

10. RESTRICTED SHARE UNITS

The Committee or its delegate shall from time to time designate those
Participants who shall receive Awards of Restricted Share Units. The Committee
shall advise such Participants of their Awards by a letter indicating the number
of Restricted Share Units awarded and the following terms and conditions of the
award.

 

  (a) Restricted Share Units may be granted to Participants as of the first day
of a Restricted Period. The number of Restricted Share Units to be granted to
each Participant and the Restricted Period shall be determined by the Committee
in its sole discretion.

 

  (b)

Transferability Restrictions. During the Restricted Period, Restricted Share
Units may not be sold, assigned, transferred or otherwise disposed of, or
mortgaged, pledged or otherwise encumbered. Furthermore, a Participant’s right,
if any, to receive cash or Common Stock upon termination of the Restricted
Period may not be assigned or transferred except by will or by the laws of
descent and distribution. With respect to each grant of Restricted Share Units,
the Committee shall determine the vesting conditions and Transferability
Restrictions which will apply to the Restricted Share Units for all or part of
the Restricted Period. By way of illustration but not by way of limitation, the
Committee may provide (i) that the Participant will forfeit any Restricted Share
Units unless he or she is still a service provider of the Corporation or its
Affiliates at the end of the Restricted Period, (ii) that the Participant will
forfeit any or all Restricted Share Units unless he or she has met the
Performance Goals according to the schedule determined by the Committee,
(iii) that the Participant will become

 

10



--------------------------------------------------------------------------------

  vested in Restricted Share Units according to a schedule determined by the
Committee, or under other terms and conditions, including Performance Goals,
determined by the Committee, and (iv) how any Transferability Restrictions will
be applied, modified or accelerated in the case of the Participant’s death or
Total and Permanent Disability.

 

  (c) Unless otherwise determined by the Committee, (i) during the Restricted
Period, Participants will be credited with dividend equivalents equal in value
to those declared and paid on shares of Common Stock, on all Restricted Share
Units granted to them, (ii) these dividends will be regarded as having been
reinvested in Restricted Share Units on the date of the Common Stock dividend
payments based on the then Fair Market Value of the Common Stock thereby
increasing the number of Restricted Share Units held by a Participant, and
(iii) such dividend equivalents will be paid only to the extent the underlying
Awards vest. Holders of Restricted Share Units under this subsection 10(c) shall
have none of the rights of a stockholder with respect to such shares. Holders of
Restricted Share Units are not entitled to receive distribution of rights in
respect of such shares, nor to vote such shares as the record owner thereof.

 

  (d) Payment of Restricted Share Units. The payment of Restricted Share Units
shall be made in cash or shares of Common Stock, or a combination of both, as
determined by the Committee at the time of grant. The payment of Restricted
Share Units shall be made promptly following the end of the Restricted Period,
but not later than March 15 of the year following the year in which the
Restricted Period ends.

11. PERFORMANCE AWARDS

The Committee or its delegate may from time to time designate those Participants
who shall receive Performance Awards. Performance Awards include arrangements
under which the grant, issuance, retention, vesting and/or transferability of
any Award is subject to such Performance Goals, Transferability Restrictions and
such additional conditions or terms as the Committee may designate. Subject to
the terms of the Plan and any applicable Award Agreement, a Performance Award
granted under the Plan:

 

  (a) may be denominated or payable in cash, Common Stock (including, without
limitation, Restricted Shares), other securities, or other Awards;

 

  (b) shall confer on the holder thereof rights valued as determined by the
Committee and payable to, or exercisable by, the holder of the Performance
Award, in whole or in part, upon the achievement of such Performance Goals
during such performance periods as the Committee shall establish; and

 

  (c) as specified in the relevant Award Agreement, the Committee may provide
that Performance Awards denominated in shares earn dividend equivalents. Unless
otherwise determined by the Committee, dividend equivalents for Performance
Awards will accrue and will not be paid unless and until the underlying Awards
vest.

 

11



--------------------------------------------------------------------------------

12. OTHER STOCK-BASED AWARDS

The Committee or its delegate may from time to time designate those Participants
who shall receive such other Awards (“Other Stock-Based Awards”) that are
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Common Stock (including, without limitation,
securities convertible into Common Stock), as are deemed by the Committee to be
consistent with the purposes of the Plan, provided, however, that such grants
must comply with applicable law. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions, including Performance Goals and Transferability Restrictions, of
such Awards. Common Stock or other securities delivered pursuant to a purchase
right granted under this Section 12 shall be purchased for such consideration,
which may be paid by such method or methods and in such form or forms,
including, without limitation, cash, Common Stock, other securities, or other
Awards, or any combination thereof, as the Committee shall determine, the value
of which consideration, as established by the Committee shall not be less than
the Fair Market Value of such Common Stock or other securities as of the date
such purchase right is granted except with respect to substitute Awards made
pursuant to Section 18 of the Plan.

13. VESTING

Except as otherwise provided in this Plan, an Award (other than Awards subject
to Performance Goals) may not vest in whole in less than three years from the
date of grant (although individual Award shares may vest in annual installments
over a period of not less than three years). Notwithstanding the preceding
sentence, in certain limited situations such as for substitute awards under
Section 18 of this Plan, new hires, retirement and certain other limited
situations warranting a shorter or no vesting period, as may be determined by
the Committee, these Awards may vest in whole in less than three years from the
date of grant. Except as otherwise provided in this Plan, Awards subject to
Performance Goals may not vest in whole in less than one year from the date of
grant.

14. CHANGE OF CONTROL, GOVERNMENT SERVICE, LEAVES OF ABSENCE AND OTHER
TERMINATIONS

 

  (a) If, pending a Change of Control, the Committee determines the Common Stock
will cease to exist without an adequate replacement security that preserves
Participants’ economic rights and positions, then, by action of the Committee,
the following shall occur:

 

  (i) All Options and SARs, except for Incentive Stock Options, shall become
exercisable immediately prior to the consummation of the Change of Control in
such manner as is deemed fair and equitable by the Committee.

 

  (ii)

The restrictions on all Restricted Shares shall lapse, and all Restricted Share
Units, Performance Awards and Other Stock-Based Awards shall vest immediately
prior to consummation of the Change of Control and shall be settled upon the
Change of Control in cash equal to the Fair Market Value of the Restricted Share
Units, Performance Awards and Other Stock-Based Awards at the time of the Change
of Control. For purposes of determining Fair Market Value of any Award subject
to performance conditions, the Award will be deemed earned at the target

 

12



--------------------------------------------------------------------------------

  level. Provided, however, that any Restricted Share Units that are required to
meet the requirements of Section 409A of the Code and the regulations thereunder
shall be settled in a manner that complies with Section 409A of the Code and the
regulations thereunder.

 

  (b) A termination of employment or service shall not be deemed to have
occurred while a Participant is on military leave or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Participant retains a right to reemployment or return to service
with the Corporation or an Affiliate under an applicable statute or by contract.
For purposes of this subparagraph, a leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Corporation or an Affiliate. If the
period of leave exceeds six months and the Participant does not retain a right
to reemployment or return to service under an applicable statute or by contract,
the employment or service relationship is deemed to terminate on the first date
immediately following such six-month period. Notwithstanding the foregoing
sentence, where a leave of absence is due to any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than six months, where such
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or service or any substantially similar position of
employment or service, a 29-month period of absence is substituted for such
six-month period in determining whether a termination of employment or service
shall be deemed to have occurred. A termination of employment or service with
the Corporation or an Affiliate to accept immediate reemployment or return to
service with the Corporation or an Affiliate likewise shall not be deemed to be
a termination of employment or service for purposes of the Plan. A Participant
who is classified as an intermittent employee, consultant or advisor shall be
deemed to have a termination of employment or service for purposes of the Plan.
Notwithstanding anything in the Plan to the contrary, a termination of
employment or service with respect to any Restricted Share Units, Performance
Awards and Other Stock-Based Awards that are required to meet the requirements
of Section 409A of the Code and the regulations thereunder shall not be deemed
to be a termination of employment or service for purposes of the Plan if it is
anticipated that the level of bona fide services the Participant would perform
after such date would continue at a rate equal to more than 20 percent (20%) of
the average level of bona fide services performed over the immediately preceding
36-month period (or the full period of services to the Corporation or an
Affiliate if the Participant has been providing such services less than
36 months).

 

  (c) If any amounts payable under the Plan would constitute a parachute payment
under Section 280G(b)(2) of the Code then such amounts shall be reduced to the
extent necessary to provide the Participant with the greatest aggregate net
after tax receipt as determined by applying the procedures set forth in the
Committee Rules.

 

13



--------------------------------------------------------------------------------

15. SHARES SUBJECT TO THE PLAN

 

  (a) The number of shares of Common Stock available with respect to all Awards
that may be issued under the Plan shall not exceed 4,500,000 in the aggregate.

 

  (b) In no event shall more than 2,000,000 shares of Common Stock be available
for grant as Restricted Shares, Restricted Share Units, Performance Awards
settled in shares of Common Stock, and all Other Stock-Based Awards settled in
shares of Common Stock (the “Stock Award Pool”), in each case subject to the
adjustment provision set forth in Section 17 hereof.

 

  (c) Shares subject to (i) Options and SARs which become ineligible for
exercise or purchase, (ii) Restricted Share Units, Performance Awards and Other
Stock-Based Awards which are retired through forfeiture or maturity, other than
those which are retired through the payment or withholding of Common Stock, and
(iii) Restricted Shares which are forfeited during the Restricted Period due to
any applicable vesting conditions or Transferability Restrictions will again be
available for Awards under the Plan.

 

  (d) The total number of shares of Common Stock available for Awards under the
Plan shall be reduced by the maximum number of shares of Common Stock issued
upon exercise or settlement of Options and SARs granted, as well as shares of
Common Stock retained or withheld by the Corporation in satisfaction of a
Participant’s withholding (as defined in subsection 21(j) below). Shares that
were subject to an Option or SAR and were not issued upon the net settlement or
net exercised of such Option or SAR may not again be made available for issuance
under the Plan. All other Awards (except Restricted Share Units subject to
Performance Goals, Performance Awards, Other Stock-Based Awards subject to
Performance Goals and dividend equivalents thereof) shall reduce the total
number of shares available for Awards under the Stock Award Pool by the number
of shares of Common Stock vested under the Award. Restricted Share Units subject
to Performance Goals, Performance Awards and Other Stock-Based Awards subject to
Performance Goals shall reduce the total number of shares available for Awards
under the Stock Award Pool by the maximum number of shares of Common Stock to be
issued under grants of Restricted Share Units subject to Performance Goals,
grants of Performance Awards and grants of Other Stock-Based Awards, and the
number of shares available for Awards under the Stock Award Pool will then be
adjusted accordingly upon actual vesting of such Awards. Dividend equivalents on
Restricted Share Units, Performance Awards and Other Stock-Based Awards subject
to Performance Goals shall reduce the total number of shares available for
Awards under the Stock Award Pool by the number of shares of Common Stock vested
upon vesting of the underlying Award. Any Award that may be settled only in cash
shall not reduce the number of shares available for Awards, including, as
applicable, the Stock Award Pool.

 

  (e) The shares of Common Stock subject to the Plan may consist in whole or in
part of authorized but unissued shares or of treasury shares, as the Board may
from time to time determine.

 

  (f) Substitute Awards made pursuant to section 18 of the Plan, other than the
Awards issued in connection with the spin-off of the Corporation from
Kimberly-Clark Corporation, shall not count against the Shares otherwise
available for issuance under the Plan under this section 15.

 

14



--------------------------------------------------------------------------------

16. INDIVIDUAL LIMITS

The maximum number of shares of Common Stock covered by Awards which may be
granted to any Participant within any calendar year period shall not exceed
1,000,000 in the aggregate, except that in connection with a newly-hired
Participant’s initial service, a Participant may be granted Awards covering up
to an additional 1,000,000 shares of Common Stock. If an Option which had been
granted to a Participant is canceled, the shares of Common Stock which had been
subject to such canceled Option shall continue to be counted against the maximum
number of shares for which Options may be granted to the Participant. In the
event that the number of Options which may be granted is adjusted as provided in
the Plan, the above limits shall automatically be adjusted in the same ratio
which reflects the adjustment to the number of Options available under the Plan.

17. CHANGES IN CAPITALIZATION

In the event there are any changes in the Common Stock or the capitalization of
the Corporation through a corporate transaction, such as any merger, any
acquisition through the issuance of capital stock of the Corporation, any
consolidation, combination, or exchange of shares, any separation of the
Corporation (including a spin-off, split-up or other distribution of stock of
the Corporation), any reorganization of the Corporation (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), or any partial or complete liquidation by the Corporation,
recapitalization, stock dividend, stock split, extraordinary cash dividend or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee, to the extent necessary to preserve the benefit
to the Participant contemplated hereby, to reflect such changes in (a) the
maximum number of shares subject to the Plan, (b) the maximum number of shares
for which Awards may be granted to any Participant, (c) the number of shares and
the Option Price per share of all shares of Common Stock subject to outstanding
Options, (d) the number of shares and the Grant Price per share of all shares of
Common Stock subject to outstanding SARs (e) the maximum number of shares of
Common Stock covered by Awards which may be granted by the special committee
within any calendar year period, (f) the maximum number of shares of Common
Stock available for option and sale and available for grant as Restricted
Shares, Restricted Share Units, Performance Awards settled in shares of Common
Stock, and Other-Stock Based Awards settled in Common Stock, (g) the number of
Restricted Shares, Restricted Share Units, Performance Awards and Other
Stock-Based Awards awarded to Participants, and (h) such other provisions of the
Plan and individual Awards as may be necessary and equitable to carry out the
foregoing purposes, provided, however that no such adjustment or change may be
made to the extent that such adjustment or change will result in the
disallowance of a deduction to the Corporation under Section 162(m) of the Code
or any successor section. For avoidance of doubt, with respect to any “equity
restructuring” event that could result in an additional compensation expense
pursuant to the provisions of FASB ASC Topic 718 if adjustments to Awards with
respect to such event were discretionary, the Committee shall equitably adjust
the number and type of shares covered by each outstanding Award and the terms
and conditions, including the exercise price and performance criteria (if any),
of such Award to equitably reflect such event, and will adjust the number and
type of shares (or other securities or property) with respect to which Awards
may be granted under the Plan after such event.

 

15



--------------------------------------------------------------------------------

18. SUBSTITUTE AWARDS

The Committee may grant Awards under the Plan in substitution for stock and
stock-based awards held by employees of another entity who become employees of
the Corporation or an Affiliate as a result a merger or consolidation of the
former employing entity with the Corporation or an Affiliate, the acquisition by
the Corporation or an Affiliate of property or stock of the former employing
corporation, or the spin-off of the Corporation from Kimberly-Clark Corporation.
The Committee may direct that the substitute awards be granted on such terms and
conditions as the Committee considers appropriate in the circumstances.

19. EFFECT ON OTHER PLANS

All payments and benefits under the Plan shall constitute special compensation
and shall not affect the level of benefits provided to or received by any
Participant (or the Participant’s estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliate. The Plan shall not be
construed to affect in any way a Participant’s rights and obligations under any
other plan maintained by the Corporation or an Affiliate on behalf of employees.

20. TERM OF THE PLAN

The term of the Plan shall be ten years, beginning November 1, 2014 and ending
October 31, 2024, unless the Plan is terminated prior thereto by the Committee.
No Award may be granted or awarded after the termination date of the Plan, but
Awards theretofore granted or awarded shall continue in force beyond that date
pursuant to their terms.

21. GENERAL PROVISIONS

 

  (a) No Right of Continued Service. Neither the establishment of the Plan nor
the payment of any benefits hereunder nor any action of the Corporation, its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee shall be held or construed to confer upon any person any legal right
to be continued in the employ of the Corporation or its Affiliates, and the
Corporation and its Affiliates expressly reserve the right to discharge any
Participant without liability to the Corporation, its Affiliates, the Board of
Directors of the Corporation or its Affiliates or the Committee, except as to
any rights which may be expressly conferred upon a Participant under the Plan.

 

  (b) Binding Effect. Any decision made or action taken by the Corporation, the
Board or by the Committee arising out of or in connection with the construction,
administration, interpretation and effect of the Plan shall be conclusive and
binding upon all persons. Notwithstanding anything in Section 3 to the contrary,
the Committee may determine in its sole discretion whether a termination of
employment or service for purposes of the Plan is caused by disability,
retirement or for other reasons.

 

  (c)

Modification of Awards. The Committee may in its sole and absolute discretion,
by written notice to a Participant, (i) limit the period in which an Incentive
Stock

 

16



--------------------------------------------------------------------------------

  Option may be exercised to a period ending at least three months following the
date of such notice, (ii) limit or eliminate the number of shares subject to an
Incentive Stock Option after a period ending at least three months following the
date of such notice, (iii) accelerate the Restricted Period with respect to the
Restricted Shares, Restricted Share Units, Performance Awards and Other
Stock-Based Awards granted under the Plan, (iv) subject any Performance-Based
Award or any other Award subject to Performance Goals to any policy adopted by
the Corporation relating to the recovery of such Award to the extent it is
determined that the Performance Goals were not actually achieved and/or
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Common Stock, other securities or other Awards,
or canceled, forfeited, or suspended, and the method or methods by which Awards
may be settled, exercised, canceled, forfeited, or suspended. Notwithstanding
anything in this subsection 21(c) to the contrary, the Committee may not take
any action to the extent that such action would result in the disallowance of a
deduction to the Corporation under Section 162(m) of the Code or any successor
section. Provided however, that any Restricted Share Units, Performance Awards
and Other Stock-Based Awards that are required to meet the requirements of
Section 409A of the Code and the regulations thereunder shall be settled in a
manner that complies with Section 409A of the Code and the regulations
thereunder. Except as provided in this subsection and in subsection 21(d) no
amendment, suspension, or termination of the Plan or any Awards under the Plan
shall, without the consent of the Participant, adversely alter or change any of
the rights or obligations under any Awards or other rights previously granted
the Participant.

 

  (d) Nonresident Aliens. In the case of any Award granted to a Participant who
is not a resident of the United States or who is employed by an Affiliate other
than an Affiliate that is incorporated, or whose place of business is, in a
State of the United States, the Committee may (i) waive or alter the terms and
conditions of any Awards to the extent that such action is necessary to conform
such Award to applicable foreign law, (ii) determine which Participants,
countries and Affiliates are eligible to participate in the Plan, (iii) modify
the terms and conditions of any Awards granted to Participants who are employed
outside the United States, (iv) establish subplans, each of which shall be
attached as an appendix hereto, modify Option exercise procedures and other
terms and procedures to the extent such actions may be necessary or advisable,
and (v) take any action, either before or after the Award is made, which is
deemed advisable to obtain approval of such Award by an appropriate governmental
entity; provided, however, that no action may be taken hereunder if such action
would (i) materially increase any benefits accruing to any Participants under
the Plan, (ii) increase the number of shares of Common Stock which may be issued
under the Plan, (iii) modify the requirements for eligibility to participate in
the Plan, (iv) result in a failure to comply with applicable provisions of the
Securities Act of 1933, the Exchange Act or the Code or (v) result in the
disallowance of a deduction to the Corporation under Section 162(m) of the Code
or any successor section.

 

  (e)

No Segregation of Cash or Stock. The Restricted Share Unit accounts established
for Participants are merely a bookkeeping convenience and neither the
Corporation nor its Affiliates shall be required to segregate any cash or stock

 

17



--------------------------------------------------------------------------------

  which may at any time be represented by Awards. Nor shall anything provided
herein be construed as providing for such segregation. Neither the Corporation,
its Affiliates, the Board nor the Committee shall, by any provisions of the
Plan, be deemed to be a trustee of any property, and the liability of the
Corporation or its Affiliates to any Participant pursuant to the Plan shall be
those of a debtor pursuant to such contract obligations as are created by the
Plan, and no such obligation of the Corporation or its Affiliates shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Corporation or its Affiliates.

 

  (f) Non-transferability. During the Participant’s lifetime, Options shall be
exercisable only by such Participant. Awards shall not be transferable other
than by will or the laws of descent and distribution upon the Participant’s
death. Notwithstanding anything in this subsection 21(f) to the contrary, the
Committee may grant to designated Participants the right to transfer Awards, to
the extent allowed under Rule 16b-3 of the Exchange Act, subject to the terms
and conditions of the Committee Rules.

Except as otherwise provided in the Plan, no benefit payable under or interest
in the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any such attempted
action shall be void and no such benefit or interest shall be in any manner
liable for or subject to debts, contracts, liabilities, engagements, or torts of
any Participant or beneficiary.

 

  (g) Delaware Law to Govern. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Delaware.

 

  (h) Purchase of Common Stock. The Corporation and its Affiliates may purchase
from time to time shares of Common Stock in such amounts as they may determine
for purposes of the Plan. The Corporation and its Affiliates shall have no
obligation to retain, and shall have the unlimited right to sell or otherwise
deal with for their own account, any shares of Common Stock purchased pursuant
to this paragraph.

 

  (i) Use of Proceeds. The proceeds received by the Corporation from the sale of
Common Stock pursuant to the exercise of Options shall be used for general
corporate purposes.

 

  (j) Withholding. The Committee shall require the withholding of all taxes as
required by law. In the case of exercise of an Option or payments of Awards
whether in cash or in shares of Common Stock or other securities, withholding
shall be as required by law and the Committee Rules.

 

  (k)

Amendments. The Committee may at any time amend, suspend, or discontinue the
Plan or alter or amend any or all Awards and Award Agreements under the Plan to
the extent (1) permitted by law, (2) permitted by the rules of any stock
exchange on which the Common Stock or any other security of the Corporation is
listed, (3) permitted under applicable provisions of the Securities Act of 1933,
as amended, the Exchange Act (including Rule 16b-3 thereof); and (4) that such

 

18



--------------------------------------------------------------------------------

  action would not result in the disallowance of a deduction to the Corporation
under Section 162(m) of the Code or any successor section (including the rules
and regulations promulgated thereunder); provided, however, that if any of the
foregoing requires the approval by stockholders of any such amendment,
suspension or discontinuance, then the Committee may take such action subject to
the approval of the stockholders. Except as provided in subsections 21(c) and
21(d) no such amendment, suspension, or termination of the Plan shall, without
the consent of the Participant, adversely alter or change any of the rights or
obligations under any Awards or other rights previously granted the Participant.

 

  (l) Section 409A of the Code.

 

  (i) General. To the extent that any Award is subject to Section 409A of the
Code, such Award and the Plan is intended to comply with the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent. Such Award shall be paid in a manner
that will comply with Section 409A of the Code, including the final treasury
regulations or any other official guidance issued by the Secretary of the
Treasury or the Internal Revenue Service with respect thereto. Nevertheless, the
tax treatment of the benefits provided under the Plan or any Award is not
warranted or guaranteed. Neither the Corporation, its Affiliates nor their
respective directors, officers, employees or advisers (other than in his or her
capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.

 

  (ii) Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Agreement to the contrary, if any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable under this Plan or any Award Agreement by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (a) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated through and paid or provided on the first day of the seventh
month following the Participant’s separation from service (or, if the
Participant dies during such period, within 30 days after the Participant’s
death) (in either case, the “Required Delay Period”); and (b) the normal payment
or distribution schedule for any remaining payments or distributions will resume
at the end of the Required Delay Period.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final

 

19



--------------------------------------------------------------------------------

regulations, the Corporation’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board or any committee of the Board, which
shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Corporation, including this Plan.

 

20